In April 1987, a complaint was filed with the Disciplinary Administrator against William E. Glenn, of Topeka, an attorney admitted to practice law in the State of Kansas, asserting mismanagement of the Estate of Vergie E. Glenn, Deceased. Respondent was the executor of the estate and the initial complaint was filed by respondent’s sister, Rosie L. Neal. Subsequently, a second complaint was filed by the legal department of Merchants National Bank of Topeka asserting alteration of bank documents and fraudulent management of the affairs of the same estate by respondent.
In November 1987, respondent was convicted of four counts of forgery in connection with his handling of the Vergie E. Glenn Estate. Following an investigation by the Office of the Disciplinary Administrator, William E. Glenn advised the Court on January 27, 1988, that he desired to surrender his license and privilege to practice law in the State of Kansas pursuant to Supreme Court Rule 217 (1987 Kan. Ct. R. Annot. 115).
The Court, having reviewed the record of the Office of the Disciplinary Administrator, finds that the surrender of respondent’s license should be accepted and that respondent should be disbarred.
It is Therefore Ordered that William E. Glenn be and he is hereby disbarred from the practice of law in the State of Kansas.
It is Further Ordered that the costs herein be assessed to the respondent and that respondent forthwith comply with Supreme Court Rule 218 (1987 Kan. Ct. R. Annot. 116).